Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 09/01/2021. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1, 3, 5, 7-8, and 10 are pending 
Response to Applicant’s Argument
In response to “In contrast, according to the claimed features, "character strings of same details [are] expressed in different languages", as illustrated according to an exemplary non-limiting embodiment in FIG. 3 of the instant application. For example, FIG. 3 shows character strings having the same meaning of "Welcome" written in English, Japanese, Chinese, Korean, Hindi, and Russian (see also paragraph [0014] of the instant application)” and “Therefore, Obuchi does not teach or suggest the claimed features of "caus[ing] a display device to output first information including character strings of same details expressed in a plurality of different languages”.
Obuchi is directed to method and apparatus for providing information using video information tailored to user’s preference primarily by an image in public space such as airport, museum, amusement park, etc. (¶1-2). In particular, a subject attribute analysis unit ¶9) such that when the usage language information sent from the subject attribute analysis unit is different from the language used in the subtitles or the like in the current video, the language used in the subtitle is changed to language used by the user (¶10).
However, it is expected that the subject attribute analysis unit can obtain incorrect result and the user feels discomfort (¶27). Therefore, a “return” button is displayed to allow the user to restore the output video to the previous language (¶27). Specifically, information providing system corresponding to a plurality of languages provides a language selection button shown in each language such that when a language different from the current setting language is detected, the display language is changed and the language selection button is enlarged and displayed (¶28). This way, the user can easily know that the language has been changed automatically and the change can be changed again by the button if the user is dissatisfied with the automatically changed language (¶28).
Claim 1 recites “cause a display device to output first information including character strings of same details expressed in a plurality of different languages”.
Suppose a museum or amusement park information providing system provides video information in a first language in the current video receives usage language information different from the first language, the subtitle in first language is changed to a second language to generate the next video for display on a display device (¶10). Here, the display device outputs video information + subtitle comprising the current video with subtitle in the first language and the next video with the same subtitle but in the second language (character strings of same details expressed in a plurality of different languages).  
¶28). In this manner, the user can toggle back and forth between information including character strings / subtitles of same details expressed in at least the first language and the second language on the display device of the information providing system. 
As such, the relevant limitations are met. 
Although not applied as prior art, compare US 9253321 B2, Fig 12 and specification Fig. 3:

    PNG
    media_image1.png
    595
    870
    media_image1.png
    Greyscale
 
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, and 7-8 are rejected under 35 USC 103(a) as being unpatentable over Obuchi et al. (JP 2006-285115 A) in view of Rishoni et al. (US 2020/0022577 A1).
Regarding Claims 1, 7, and 8, Obuchi discloses an output control device (¶8, information providing apparatus) comprising: 
at least one memory configured to store instructions, and at least one processor configured to execute the instructions (¶11, arithmetic unit executing a predetermined program; ¶26, storage device) to:
cause a display device to output first information including character strings of same details expressed in a plurality of different languages (¶10, display current video comprising image and subtitle in a first language and display next video comprising image and subtitle in a second language when usage language information sent from the subject attribute analysis unit is different from the language used in the current video; ¶28, display respective language selection button for “Japanese”, “English”, etc.);
determine a selection of a person with respect to the first information output on the display device (¶28, he/she can quickly change the language to the desired language using a corresponding button); 
¶28, when the display language is changed, the corresponding language selection button is enlarged and displayed);
determine second information based on the determined available language and output the second information (¶27-28 in view of ¶10 and ¶24, user may select next video with subtitles displayed in the second language or return back to the current video with subtitles displayed in the first language by selecting a language button).
Obuchi does not disclose estimate eye direction of the person with respect to the first information output on the display device and determine the available language, from among the plurality of languages, based on the eye direction with respect to the first information output on the display device.
Rishoni discloses system for enabling user communication with eye-based feedback to determine a selected communication option based on determined relative eye orientation (Abstract) cause a display device to output information comprising a plurality of different language options (¶42, user 150 views visual information presented on primary display 102 such as multiple command selections; Fig. 2 and see ¶47, option 200A leads to a sub-menu of different languages to choose from), estimate eye direction of a person with respect to the output information on the display device (¶44, the direction user 150 is looking and relative orientation of the pupil is influenced by specific option displayed on display 102 such that system 100 determines the relative eye orientation of user 150), and determine an available language from the plurality of different languages based on the eye direction with respect to the information output on the display device (¶42, a plurality of options presented on menu displayed on display 102 is selected by the relative movement of the eye of user 150; ¶44, apply the determined relative eye orientation to the information displayed on display 102 to determine a selection of an option by user 150).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to estimate eye direction of the person with respect to first information output on the display device to determine an available language based the eye direction with respect to the first information output on the display device (¶28 of Obuchi, language selection buttons on the touch screen may be implemented as icons on Rishoni’s screen like a sub-menu of different languages to choose from per ¶47) in order to allow the user to select an available language by tracking the user’s eye movement towards a corresponding language icon (Rishoni, ¶42, a plurality of options is presented on an option selection menu displayed that are selected by the relative movement of the eye of user 150).
Further regarding claim 8, Obuchi discloses a non-transitory computer readable recording medium storing a program that causes a computer to execute the processes of claims 1 and 7 (¶11, arithmetic unit executing a predetermined program; ¶26, storage device).
Regarding Claim 3, Obuchi as modified by Rishoni discloses wherein the at least one processor is configured to determine a part of an intersection between the eye direction and the display device displaying the plurality of different languages (Obuchi, ¶13, line of sight direction estimation module 314 uses input image data 302 to determine whether the user faces the display; Rishoni, ¶44, the direction user 150 is looking and relative orientation of the pupil is influenced by specific option displayed on display 102 such that system 100 determines the relative eye orientation of user 150; ¶47, options include a sub-menu of different languages to choose from).
Claim 5 is rejected under 35 USC 103(a) as being unpatentable over Obuchi et al. (JP 2006-285115 A) in view of Rishoni et al. (US 2020/0022577 A1) as applied to claim 1, in further view of Rippel et al. (US 2012/0169583 A1).
Regarding Claim 5, Obuchi does not disclose wherein the at least one processor is configured to identify a plurality of available language candidates based on information of a face of the person, cause the display device to output the first information including information in the plurality of available language candidates. 
Rippel teaches identifying a plurality of available language candidates based on information of a face of person (¶35, analyzing a given user’s visual features / lip motions to identify a language spoken by the user). 
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modified the established function of Obuchi’s display device to output the first information including information in the plurality of available language candidates (¶24 and ¶28) by identifying the plurality of available language candidates based on information of a face of the person in order to identify a language spoken by the user (Rippel, ¶35).
Claim 10 is rejected under 35 USC 103(a) as being unpatentable over Obuchi et al. (JP 2006-285115 A) in view of Rishoni et al. (US 2020/0022577 A1) as applied to claim 1, in further view of Kumar et al. (US 10546204 B1).
Regarding Claim 10, Obuchi discloses wherein the at least one processor is configured to determine a position of the person based on an image including the person (¶8, using a camera to acquire user’s state as image information; ¶9, perform subject attribute analysis on the image information to determine user’s spatial location). 
Obuchi does not determine the display device being output the first information based on the position of the person, from a plurality of output devices. 
Kumar discloses providing information to a user about items with which the user interacts (Abstract) by determining a display device to output the items based on a position of the user from a plurality of display devices (Col 8, Rows 5-10).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modified the established function of Obuchi to determine user position and select an output device form a plurality of output devices that is closest to a current position of the user in order to provide user about items with which the user interacts (Kumar, Abstract).
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Y. Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        11/24/2021